Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 1 of the Instant Application, although the claim at issue is not identical to claim 1 of 615, they are not patentably distinct from each other because both claim 1 of the instant application and 615 claim 1 are directed towards a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 1 and 615 claim 1 is that 615 claim 1 more specifically discusses added limitations describing the circuitry including the circuit under test. Thus, narrower 615 claim 1 anticipates the broader claim of instant claim 1 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison (note – some limitations for the Instant Application have been moved for ease of visual comparison and are noted as moved from above or moved from below in parenthesis):

Application 16220209 (Patent 11300615)
Instant Application 17690821
1. A circuit, comprising: 

a test circuit in an integrated circuit configured to test signal timing of a logic circuit under test in the integrated circuit, the signal timing includes timing measurements to determine if an output of the logic circuit under test changes state, wherein the logic circuit under test includes a plurality of bits at an address; the test circuit further comprising: 

a bit register configured to receive a first command to identify a set of bits of the plurality of bits of the logic circuit under test that are to be tested; and 

a configuration register configured to receive a second command that 
specifies- a first clock source from a plurality of clock sources for a first each bit of the set of bits at the address based on a first timing requirement of a first respective path in the integrated circuit associated with each the first bit, and 

a second clock source from the plurality of clock sources for a second bit of the set of bits at the address based on a second timing requirement 

of a second respective path in the integrated circuit associated with the second bit , wherein a first bit of the set of bits is tested with a first clock source and a second bit of the set of bits is tested with a second clock source.

1. A circuit, comprising: 











a bit register configured to identify a set of bits; and 



a configuration register configured to 

identify: a first clock source for a first bit of the set of bits at a first address based on a first timing requirement; and 




a second clock source for a second bit of the set of bits at (…) based on a second timing requirement. 


(from above)  a second address
  




Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 2 of the Instant Application, although the claim at issue is not identical to claim 2 of 615, they are not patentably distinct from each other because both claim 2 of the instant application and 615 claim 2 are directed towards a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 2 and 615 claim 2 is that 615 claim 2 more specifically discusses timing measurements for the circuit under test. Thus, narrower 615 claim 2 anticipates the broader claim of instant claim 2 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11300615)
Instant Application 17690821
2. The circuit of claim 1, wherein the first clock source is a dynamic clock speed that is employed to perform the timing measurements at a maximum clock speed for the logic circuit under test.
2. The circuit of claim 1, wherein the first clock source is a dynamic clock speed 

at a maximum clock speed.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 3 of the Instant Application, although the claim at issue is not identical to claim 3 of 615, they are not patentably distinct from each other because both claim 3 of the instant application and 615 claim 3 are directed towards a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 3 and 615 claim 2 is that 615 claim 3 more specifically discusses timing measurements for the circuit under test. Thus, narrower 615 claim 3 anticipates the broader claim of instant claim 3 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11300615)
Instant Application 17690821
3. The circuit of claim 1, wherein the second clock source is a static clock speed that is employed to perform the timing measurements at a clock speed for the logic circuit under test 

that is less than a maximum clock speed.
3. The circuit of claim 1, wherein the second clock source is a static clock speed 




that is less than a maximum clock speed.


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 4 of the Instant Application, although the claim at issue is not identical to claim 1 of 615, they are not patentably distinct from each other because both claim 4 of the instant application and 615 claim 1 are directed towards a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 4 and 615 claim 1 is that 615 claim 1 more specifically discusses timing measurements for the circuit under test, and thus includes the limitation described under claim 4 of the instant application. Thus, narrower 615 claim 1 anticipates the broader claim of instant claim 4 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11300615)
Instant Application 17690821
1. (…a test circuit in an integrated circuit configured to test signal timing of 
a logic circuit under test)
4. The circuit of claim 1, wherein the bit register and the configuration register are coupled to a logic circuit under test.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 5 of the Instant Application, although the claim at issue is not identical to claim 1 of 615, they are not patentably distinct from each other because both claim 5 of the instant application and 615 claim 4 are directed towards a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 5 and 615 claim 4 is that 615 claim 4 more specifically discusses timing measurements for the circuit under test, and thus includes the limitation described under claim 5 of the instant application. Thus, narrower 615 claim 4 anticipates the broader claim of instant claim 5 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11300615)
Instant Application 17690821
4.  The circuit of claim 1, wherein one bit in the set of bits is clocked at one clock speed and another bit in the set of bits is clocked at another clock speed to test the logic circuit under test.
5. The circuit of claim 4, wherein: the first timing requirement is based on a first path in the logic circuit under test; and the second timing requirement is based on a second path in the logic circuit under test.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 6 of the Instant Application, although the claim at issue is not identical to claim 5 of 615, they are not patentably distinct from each other because both claim 6 of the instant application and 615 claim 5 are directed towards a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 6 and 615 claim 5 is that 615 claim 5 more specifically discusses circuitry configuration for the test system setup, and thus includes the limitation described under claim 6 of the instant application. Thus, narrower 615 claim 5 anticipates the broader claim of instant claim 6 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11300615)
Instant Application 17690821
5.  The circuit of claim 1, wherein the bit register and the configuration register are implemented via register transfer-level (RTL) instructions that 

specify the set of bits to be tested in the bit register and 

the clock source for the set of bits to be tested in the configuration register.
6. The circuit of claim 1, wherein: the bit register and the configuration register are implemented via register transfer-level (RTL) instructions; 

the bit register identifies each bit of the set of bits to be tested; and 

the configuration register identifies each clock source for each bit of the set of bits to be tested in the configuration register.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 7 of the Instant Application, the claim at issue is identical to claim 6 of 615, and they are not patentably distinct from each other because both claim 7 of the instant application and 615 claim 6 are directed towards a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. Thus, 615 claim 6 anticipates instant claim 7 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11300615)
Instant Application 17690821
6.  The circuit of claim 5, wherein the RTL instructions specify a default testing value for the set of bits to be tested as specified in the bit register.
7. The circuit of claim 6, wherein the RTL instructions specify a default testing value for the set of bits to be tested as specified in the bit register.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 8 of the Instant Application, although the claim at issue is not identical to claim 8 of 615, they are not patentably distinct from each other because both claim 8 of the instant application and 615 claim 8 are directed towards a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 8 and 615 claim 8 is that 615 claim 5 more specifically discusses configuration for the test system setup, and thus includes the limitation described under claim 8 of the instant application. Thus, narrower 615 claim 8 anticipates the broader claim of instant claim 8 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11300615)
Instant Application 17690821
8.  The circuit of claim 1, wherein the bit register receives the first command and 

the configuration register receives the second command from 
an automatic test pattern generator (ATPG) system.
8. The circuit of claim 1, wherein the bit register and 

the configuration register are coupled to 

an automatic test pattern generator (ATPG) system.


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 9 of the Instant Application, the claim at issue is identical to claim 9 of 615, and they are not patentably distinct from each other because both claim 9 of the instant application and 615 claim 9 are directed towards a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. Thus, 615 claim 9 anticipates instant claim 9 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11300615)
Instant Application 17690821
9.  The circuit of claim 8, wherein the ATPG implements timing measurements for the logic circuit under test in accordance with a generic test protocol interface, an IEEE 1500-based protocol interface, or a joint test action group (JTAG) protocol interface, the respective interfaces to program the set of bits in the bit register and a specified clock source in the configuration register to test the logic circuit under test.
9. The circuit of claim 8, wherein the ATPG implements timing measurements for a logic circuit under test in accordance with a generic test protocol interface, an IEEE 1500-based protocol interface, or a joint test action group (JTAG) protocol interface, the respective interfaces to program the set of bits in the bit register and a specified clock source in the configuration register to test the logic circuit under test.


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 10 of the Instant Application, the claim at issue is identical to claim 10 of 615, and they are not patentably distinct from each other because both claim 10 of the instant application and 615 claim 10 are directed towards a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. Thus, 615 claim 10 anticipates instant claim 10 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11300615)
Instant Application 17690821
10.  The circuit of claim 9, wherein the ATPG initiates transition fault testing for the logic circuit under test as specified by the bit register and the specified clock source of the configuration register according to a launch on extra/extended shift (LOES) test or a launch off capture test (LOC).
10. The circuit of claim 9, wherein the ATPG initiates transition fault testing for the logic circuit under test as specified by the bit register and the specified clock source of the configuration register according to a launch on extra/extended shift (LOES) test or a launch off capture test (LOC).


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 11 of the Instant Application, although the claim at issue is not identical to claim 11 of 615, they are not patentably distinct from each other because both claim 1 1of the instant application and 615 claim 11 are directed towards a system including a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 11 and 615 claim 11 is that 615 claim 11 more specifically discusses added limitations describing the circuitry including the circuit under test. Thus, narrower 615 claim 11 anticipates the broader claim of instant claim 11 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11300615)
Instant Application 17690821
11.  A system, comprising: an automatic test pattern generator (ATPG) to generate a test signal that specifies which bits to test and 

selects a clock speed of the bits to test 

for a logic circuit under test in an integrated circuit; 

a test circuit in the integrated circuit to test signal timing of the logic circuit under test in the integrated circuit in response to the test signals from the ATPG, the signal timing includes timing measurements to determine if an output of the logic circuit under test changes state in response to a clock signal; the test circuit further comprising: 

a bit register that receives which bits at an address of the logic circuit under test are to be tested from the test signals of the ATPG, wherein each of the bits to be tested is associated with different circuit paths in the logic circuit, and wherein each of the different circuit paths has a timing requirement; and 

a configuration register configured to receive the test signals that specifies a selected clock source from multiple clock sources for each bit of the bits of the logic circuit that are to be tested based on the timing requirement of the different circuit paths in the integrated circuit associated with each bit, wherein a first bit of the bits of the logic circuit that are to be tested is tested with a first clock source and 



a second bit of the bits of the logic circuit that are to be tested is tested with a second clock source.
11. A system, comprising: an automatic test pattern generator (ATPG) to generate a test signal that specifies a set of bits to test and 

selects respective clock speeds for each of the set of bits; 
a circuit under test; and 


a test circuit coupled to the ATPG and the circuit under test, wherein the test circuit includes: 






a bit register configured to receive the test signal indicating a set of bits; and 








a configuration register configured to identify: 







a first clock source for a first bit of the set of bits at a first address based on a first timing requirement; and 

a second clock source for a second bit of the set of bits at a second address based on a second timing requirement.


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 12 of the Instant Application, although the claim at issue is not identical to claim 12 of 615, they are not patentably distinct from each other because both claim 12 of the instant application and 615 claim 12 are directed towards a system including a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 12 and 615 claim 12 is that 615 claim 12 more specifically discusses timing measurements for the circuit under test. Thus, narrower 615 claim 12 anticipates the broader claim of instant claim 12 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11300615)
Instant Application 17690821
12.  The system of claim 11, wherein the first clock source is a dynamic clock speed that is employed to perform the timing measurements of the bits to be tested of the bit register at a maximum clock speed for the logic circuit under test.
12. The system of claim 11, wherein the first clock source is a dynamic clock speed 


at a maximum clock speed.


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 13 of the Instant Application, although the claim at issue is not identical to claim 13 of 615, they are not patentably distinct from each other because both claim 13 of the instant application and 615 claim 13 are directed towards a system including a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 13 and 615 claim 13 is that 615 claim 13 more specifically discusses timing measurements for the circuit under test. Thus, narrower 615 claim 13 anticipates the broader claim of instant claim 13 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:
Application 16220209 (Patent 11300615)
Instant Application 17690821
13.  The system of claim 11, wherein the second clock source is a static clock speed that is employed to perform the timing measurements of the bits to be tested of the bit register at the clock speed for the logic circuit under test 

that is less than a maximum clock speed.
13. The system of claim 11, wherein the second clock source is a static clock speed 





that is less than a maximum clock speed.


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 14 of the Instant Application, although the claim at issue is not identical to claim 14 of 615, they are not patentably distinct from each other because both claim 14 of the instant application and 615 claim 14 are directed towards a system including a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 14 and 615 claim 14 is that 615 claim 14 more specifically discusses timing measurements for the circuit under test. Thus, narrower 615 claim 14 anticipates the broader claim of instant claim 14 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison (note – some limitations for the Instant Application have been moved for ease of visual comparison and are noted as moved from above or moved from below in parenthesis):
Application 16220209 (Patent 11300615)
Instant Application 17690821
14.  The system of claim 11, wherein 

one of the bits to be tested is 
clocked at one clock speed and 


another of the bits to be tested is clocked at another clock speed to test the logic circuit under test.
14. The system of claim 11, wherein: 

(from below) a first path 
the first timing requirement is based on (…) in a logic circuit under test; and 

(from below) a second path
the second timing requirement is based on (…) in the logic circuit under test.


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 15 of the Instant Application, although the claim at issue is not identical to claim 15 of 615, they are not patentably distinct from each other because both claim 15 of the instant application and 615 claim 15 are directed towards a system including a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 15 and 615 claim 15 is that 615 claim 15 more specifically discusses timing measurements for the circuit under test. Thus, narrower 615 claim 15 anticipates the broader claim of instant claim 15 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:
Application 16220209 (Patent 11300615)
Instant Application 17690821
15.  The system of claim 11, wherein the bit register and the configuration register are implemented via register transfer-level (RTL) instructions that specify 

the bits to be tested in the bit register and 

the selected clock source for the bits to be tested in the 
configuration register.
15. The system of claim 11, wherein: the bit register and the configuration register are implemented via register transfer-level (RTL) instructions; the bit register identifies each bit of 
the set of bits to be tested; and the configuration register 
identifies each clock source for each bit of the set of bits to be tested in the configuration register.


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 16 of the Instant Application, although the claim at issue is not identical to claim 16 of 615, they are not patentably distinct from each other because both claim 16 of the instant application and 615 claim 16 are directed towards a system including a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 16 and 615 claim 15 is that 615 claim 16 more specifically discusses timing measurements for the circuit under test. Thus, narrower 615 claim 16 anticipates the broader claim of instant claim 16 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:
Application 16220209 (Patent 11300615)
Instant Application 17690821
16. The system of claim 15, wherein the RTL instructions specify a default testing value for the bits to be tested as specified in the bit register.
16. The system of claim 15, wherein the RTL instructions specify a default testing value for the set of bits to be tested as specified in the bit register.


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 17 of the Instant Application, although the claim at issue is not identical to claim 18 of 615, they are not patentably distinct from each other because both claim 17 of the instant application and 615 claim 18 are directed towards a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 17 and 615 claim 18 is that 615 claim 18 more specifically discusses added limitations describing the system including the circuit under test. Thus, narrower 615 claim 18 anticipates the broader claim of instant claim 17 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison (note – some limitations for the Instant Application have been moved for ease of visual comparison and are noted as moved from above or moved from below in parenthesis):

Application 16220209 (Patent 11300615)
Instant Application 17690821
18.  A method, comprising: specifying, in a bit register, a set of bits at an address of a logic circuit under test that are to be tested in response to a clock signal via register transfer-level (RTL) instructions that are implemented on an integrated circuit, wherein each of the set of bits is associated with a different circuit path in the logic circuit; 

specifying, in a configuration register via an RTL instruction 

a selected clock source from multiple clock sources for each of the set of bits, 

wherein the selected clock source is specified based on a timing requirement of a respective path in the logic circuit associated with each bit of the set of bits; 


applying a first clock source to a first bit of the set of bits; 

applying a second clock source to a second bit of the set of bits; determining if a first output of the logic circuit under test changes state in response to applying the first clock source; and determining if a second output of the logic circuit under test changes state in response to applying the second clock source.
17. A method, comprising: specifying, in a bit register, a set of bits; 








specifying, in a configuration register, 


a selected clock source from multiple clock sources for each of the set of bits;

(from below) at a first address based on a first timing requirement
(from below) at a second address based on a second timing requirement


applying a first clock source to a first bit of the set of bits (…); 

applying a second clock source to a second bit of the set of bits(…); determining if a first output of a logic circuit under test changes state in response to applying the first clock source; and determining if a second output of the logic circuit under test changes state in response to applying the second clock source.


Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 18 of the Instant Application, although the claim at issue is not identical to claim 12 or claim 13 of 615, they are not patentably distinct from each other because both claim 18 of the instant application and 615 claims 12 and 13 are directed towards a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 18 and 615 claim 12 and 13 is that 615 claims 12 and 13 more specifically discusses timing measurements for the circuit under test. Thus, narrower 615 claims 12 and 13 anticipate the broader claim of instant claim 18 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11300615)
Instant Application 17690821
12.  … wherein the first clock source is a dynamic clock speed that is employed to perform the timing measurements of the bits to be tested of the bit register 
at a maximum clock speed for the logic circuit under test.

13…wherein the second clock source is a static clock speed that is employed to perform the timing measurements of the bits to be tested of the bit register at the clock speed for the logic circuit under test 

that is less than a maximum clock speed.
18. The method of claim 17, wherein: the first clock source is a dynamic clock speed 


at a maximum clock speed; and 


the second clock source is a static clock speed 




that is less than the maximum clock speed.


Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 19 of the Instant Application, although the claim at issue is not identical to claim 14 of 615, they are not patentably distinct from each other because both claim 19 of the instant application and 615 claim 14 are directed towards a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 19 and 615 claim 14 is that 615 claim 14 more specifically discusses timing measurements for the circuit under test. Thus, narrower 615 claims 4 anticipates the broader claim of instant claim 19 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison (note – some limitations for the Instant Application have been moved for ease of visual comparison and are noted as moved from above or moved from below in parenthesis):

Application 16220209 (Patent 11300615)
Instant Application 17690821
14.  … wherein 

one of the bits to be tested is 
clocked at one clock speed and 


another of the bits to be tested is 
clocked at another clock speed to test the logic circuit under test.
19. The method of claim 17, wherein: 

(from below) a first path
the first timing requirement is based on …in a logic circuit under test; and 

(from below) a second path
the second timing requirement is based on …in the logic circuit under test.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11300615 [herein “615”].
Regarding claim 20 of the Instant Application, although the claim at issue is not identical to claim 19 of 615, they are not patentably distinct from each other because both claim 20 of the instant application and 615 claim 19 are directed towards a system including a test circuit that includes a configuration register to specify differing clock sources for logic under test in order that both dynamic and static circuit paths can be functionally tested. The primary differences between instant claim 20 and 615 claim 19 is that 615 claim 19 more specifically discusses timing measurements for the circuit under test. Thus, narrower 615 claim 19 anticipates the broader claim of instant claim 20 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:
Application 16220209 (Patent 11300615)
Instant Application 17690821
19.  The method of claim 18, wherein 




the RTL instruction specifies a default testing value for the set of bits to be tested.
20. The method of claim 17, wherein: the bit register and the configuration register are implemented via register transfer-level (RTL) instructions; and 

the RTL instructions specify a default testing value for the set of bits.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        /Thien Nguyen/Primary Examiner, Art Unit 2111